Title: [May 1790]
From: Washington, George
To: 




May 1st. Exercised in the Coach with Mrs. Washington & the Children in the forenoon & on foot in the afternoon.
Mr. Alexr. White, representative from Virginia, communicated his apprehensions that a disposition prevailed among the Eastern & northern States (discoverable from many circumstances, as well

as from some late expressions which had fallen from some of their members in the Ho.) to pay little attention to the Western Country because they were of opinion it would soon shake of its dependence on this; and in the meantime, would be burthensome to it. He gave some information also of the temper of the Western Settlers, of their dissatisfactions, and among other things that few of the Magestrates had taken the Oaths to the New Government not inclining in the present state of things and under their ideas of neglect to bind themselves to it by an Oath.
 


Sunday 2d. Went to Trinity Church in the forenoon—writing letters on private business in the Afternoon—Among other letters one by my order to Genl. Moylan, to know if he wd. accept the Consulate at Lisbon, as it was not proposed to give Salaries therewith.
 


Monday 3d. Exercised on horseback about 9 Oclock.
After my return, the Secretary of the Treasury called upon, and informed me that by some conversation he had had with Mr. King (of the Senate) it appeared that there was a probability the Senate would take up the Sales by the Legislature of Georgia, and the Affairs of the Indians which would be involved therein in a serious manner, and gave it as his opinion that if this was likely to be the case, it might be better for me to let the matter originate there, than with the Executive.
The Secretary of State furnished me with his opinion on these Subjects—see his Statement. The substance of it is, that the State of Georgia by having adopted the Constitution relinquished their right to treat with, or to regulate any matters with the Indians who were not subject thereto—consequently could not delegate a power they did not possess to others and that there was good & strong ground on which to contend this matter but, inasmuch as there was a party in the State opposed to the Sales before mentioned, but which might unite to defeat a Proclamation if one should be issued upon the Plan of the Secretary at War, he suggested the propriety of a representation to the State in the first instance for the purpose of undoing in a manner least hurtful to the feelings of it the impolitic act of the Legislature & in the meantime—at the meeting proposed to be held by the Indians in the Month of June ensuing to make these people perfectly sensible of the Sentiments and intentions of the general Government towards them.

   


   
   state of georgia: See entries for 28 and 30 April 1790. Jefferson’s “Opinion on Certain Georgia Land Grants,” 3 May 1790, is in JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:406–9.



 


Tuesday 4th. Exercised in the forenoon on Horse back.
A respectable Company at the Levee to day.
 


Wednesday 5th. Requested General Rufus Putnam—lately appointed a Judge in the Western Government and who was on the eve of his departure for that Country to give me the best discription he could obtain of the proximity of the Waters of the Ohio & Lake Erie—the nature of their Navigations—Portages—&ca.—Also of the occurrences in the Country—the population of it—Temper of the people &ca. &ca.


   
   Rufus Putnam (1738–1824) was born in Sutton, Mass., and was largely self-educated. After serving in the French and Indian War, he engaged in farming and surveying. During the Revolution he served as a colonel of engineers and as commander of a Massachusetts regiment, ending the war as a brigadier general. In 1785 he was appointed surveyor of western lands by the Continental Congress and was active 1786–87 in the formation of the new Ohio Company, bringing the first party of settlers to Marietta in 1788. In Mar. 1790 GW appointed him a judge of the Northwest Territory (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:66).



 


Thursday 6th. Exercised on horseback in the forenoon. The following, out of several others who were invited, but prevented

by sickness, dined here—viz.—Mr. Wingate, Mr. Maclay, Mr. Walker (of the Senate) and Messrs. Gilman, Aimes, Genl. Muhlenburg, Wynkoop, Page and Lady, Smith So. Carolina & Lady, and Mr. White & his Lady of the House of Representatives.


   
   William Maclay noted in his diary that today he “went to dine with the President agreeably to invitation. He seemed in more good humor than I ever saw him, though he was so deaf that I believe he heard little of the conversation” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 251).



 


Friday 7th. Exercised in the forenoon. Endeavoured through various Channels to ascertain what places required, and the characters fittest for Consuls at them.
As the House of Representatives had reduced the Sum, in a Bill to provide for the expences of characters in the diplomatic line, below what would enable the Executive to employ the number which the exigencies of Government might make it necessary I thought it proper to intimate to a member or two of the Senate the places that were in contemplation to send persons to in this Line—viz to France & England (when the latter manifested a disposition to treat us with more respect than She had done upon a former occasion) Ministers Plenipotentiary and to Spain, Portugal & Holland Chargé des Affaires and having an opportunity, mentioned the matter unofficially both to Mr. Carroll & Mr. Izard.
Much Company—Gentlemen & Ladies visited Mrs. Washington This Evening.


   
   consuls: See entry for 28 April 1790. diplomatic line: See entries for 23 and 26 Mar., 16 and 27 April 1790. GW and Jefferson had agreed in their meeting of 26 Mar. that the sum required for the adequate support of a foreign diplomatic establishment might range between $36,000 and $50,000, and House Bill No. 35 had stipulated $40,000 for the support of American diplomats abroad. Opposition to so large an amount appropriated “to uses with the propriety of which no gentlemen seemed to be well acquainted” had been a major factor in the tabling of the bill (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 2d sess., 1130). The amended bill No. 52 had apparently reduced the appropriation to $30,000. GW’s efforts to raise the appropriation were successful. On 23 June, while the bill was still pending, William Maclay, whose views vividly express opposition opinion, noted: “The Intercourse bill, or that for appointing ambassadors, had been referred to a committee of conference so long ago that I had forgotten it, but the thing was neither dead nor sleeping. It was only dressing and friends-making. The report increased the salaries and added ten thousand dollars to the appropriations. I concluded they had secured friends enough to support it before they committed it to the House. This turned out to be the case. The whole appropriation was forty thousand dollars, and they were voted with an air of perfect indifference by the affirmants, although I consider the money as worse than thrown away, for I know not a single thing that we have for a minister to do at a single court

in Europe. . . . Our business is to pay them what we owe, and the less political connection the better with any European power. It was well spoken against. I voted against every part of it” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 296).



   
 


Saturday 8th. Exercised in the Coach with Mrs. Washington & the Children in the forenoon.
Received from Genl. Knox Secretary Genl. of the triennial Genl. Meeting of the Cincinnati held at Philadelphia the first Monday of this Month, the Copy of an Address from that body to me to which I was to return an answer on  next.


   
   The address of the triennial meeting of the Society of the Cincinnati, 4 May 1790, and GW’s undated reply are in DLC:GW.



 


Sunday 9th. Indisposed with a bad cold, and at home all day writing letters on private business.


   
   GW’s cold rapidly developed into pneumonia. Local physicians Dr. Samuel Bard, Dr. Charles McKnight, and Dr. John Charlton were summoned to the president’s bedside, but in spite of their efforts GW grew steadily worse. On 12 May, William Jackson wrote to Clement Biddle in Philadelphia enclosing a letter to Dr. John Jones, a prominent Philadelphia physician, requesting him to attend the president in New York. “The Doctor’s prudence will suggest the propriety of setting out as privately as possible; perhaps it may be well to assign a personal reason for visiting New York, or going into the

Country” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 31:41, n.73). By 15 May, however, the seriousness of GW’s condition was widely known. “Called to see the President,” William Maclay noted in his diary. “Every eye full of tears. His life despaired of. Dr. MacKnight told me he would trifle neither with his own character nor the public expectation; his danger was imminent, and every reason to expect that the event of his disorder would be unfortunate” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 258–59; see also JAYHenry P. Johnston, ed. The Correspondence and Public Papers of John Jay. 4 vols. New York and London, 1890-93., 3:399). By the next day the outlook was more hopeful. On 16 May Jefferson wrote his daughter Martha Jefferson Randolph: “On Monday last the President was taken with a peripneumony, of threatening appearance. Yesterday (which was the 5th. day) he was thought by the physicians to be dying. However about 4. oclock in the evening a copious sweat came on, his expectoration, which had been thin and ichorous, began to assume a well digested form, his articulation became distinct, and in the course of two hours it was evident he had gone thro’ a favorable crisis. He continues mending to-day, and from total despair we are now in good hopes of him” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:429).



 


Monday 10th. A severe illness with which I was seized the 10th. of this Month and which left me in a convalescent state for several weeks after the violence of it had passed; & little inclination to do more than what duty to the public required at my hands occasioned the suspension of this Diary.
